          Case 1:15-cr-00164-EGS Document 30 Filed 07/16/20 Page 1 of 16



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA

    v.
                                         Crim. Action No. 14-201 (EGS)
    ERNEST T. BOYKIN, III,
                                         Crim. Action No. 15-164 (EGS)
                      Defendant.




                        MEMORANDUM OPINION AND ORDER

         Defendant Ernest T. Boykin, III (“Mr. Boykin”) is currently

serving a 15-year sentence for one count of Conspiracy to

Distribute and Possess with Intent to Distribute One Kilogram or

More of Heroin, in violation of 21 U.S.C. § 846, 84l(a)(1) and

(b)(l)(A)(i); one count of Possession of a Firearm by a

Prohibited Person, in violation of 18 U.S.C. § 922(g)(l); and

one count of Possession with Intent to Distribute a Controlled

Substance, in violation of 21 U.S.C. § 84l(a)(l) and

(b)(l)(A)(i). See Final Presentence Investigation Report

(“PSR”), ECF No. 67 at 1.1 Mr. Boykin “has served less than 6

years of his 15-year sentence,” and has a “projected release

date of August 17, 2027.” See Gov’t’s Opp’n, ECF No. 81 at 1, 4.




1 When citing electronic filings throughout this Opinion, the
Court cites to the ECF page number, not the page number of the
filed document. All cited documents are filed in Docket No. 14-
cr-201.
      Case 1:15-cr-00164-EGS Document 30 Filed 07/16/20 Page 2 of 16



He is currently housed at the Federal Bureau of Prisons’ (“BOP”)

Rivers Correctional Facility (“Rivers”). Def.’s Mot., ECF No. 77

at 1. Pending before the Court is Mr. Boykin’s Emergency Motion

for Compassionate Release 18 U.S.C. § 3582(c)(1)(A)(i) in light

of the COVID-19 pandemic. Def.’s Mot., ECF No. 77. Upon careful

consideration of the motion, the opposition, the reply thereto,

the applicable law, and the entire record herein, the Court

GRANTS Mr. Boykin’s Emergency Motion for Compassionate Release.

I.   Background

     On July 17, 2014, Mr. Boykin was arrested in Prince

George's County, Maryland after firefighters, responding to a

fire at his home, discovered “approximately $117,550.00 of U.S.

currency,” a “substance [that] field-tested positive for heroin

and weighed approximately 2,573.9 grams,” a “9 mm Taurus PT709

[handgun] with an obliterated serial number[,] and a small

amount of marijuana in the nightstand of the master bedroom.”

Gov’t’s Submission of Proffer of Facts in Support of Def.’s Plea

of Guilty (“Factual Proffer”), ECF No. 62 at 8-9. Prior to his

arrest, Mr. Boykin was the subject of a months long FBI

investigation, during which “the FBI discovered that [Mr.

Boykin] was obtaining large quantities of heroin, and then

distributing heroin in the community.” Gov’t’s Opp’n, ECF No. 81

at 2. “From February to June of 2014, a cooperating witness,

under the supervision of law enforcement officers, made


                                    2
      Case 1:15-cr-00164-EGS Document 30 Filed 07/16/20 Page 3 of 16



approximately seven controlled drug purchases from [Mr. Boykin],

totaling over 100 grams of heroin.” Id.

    Mr. Boykin, who had “previous convictions for attempted

burglary of a dwelling, possession of cocaine, distribution of

cocaine, attempted possession of cocaine, and possession with

intent to distribute heroin,” see id. at 3, was indicted in this

court, Docket No. 14-cr-201, on (1) “one count of conspiracy to

distribute and possess with intent to distribute 1 kilogram or

more of heroin,” Def.’s Mot., ECF No. 77 at 1-2; and (2) “using,

carrying, or possessing a firearm during a drug trafficking

crime.” Id. at 2. He was also charged in the United States

District Court for the District of Maryland, Docket No. 14-cr-

490, with (1) “possession of a firearm by a prohibited person,”

and (2) “possession with intent to distribute 1 kilogram or more

of heroin.” Id. “The Maryland case was transferred to this

district as [Docket] No. 15-cr-164.” Id. At the time these

charges were filed, Mr. Boykin “was on probation for his most

recent conviction (possession with intent to distribute

heroin).” Gov’t’s Opp’n, ECF No. 81 at 3.

    On November 13, 2015, pursuant to a Federal Rule of

Criminal Procedure 11(c)(1)(C) agreement, Mr. Boykin pled

“guilty to Count 1 in [Docket] No. 14-cr-201 and Counts 1 and 2

in [Docket] No. 15-cr-164, with the parties agreeing to




                                    3
       Case 1:15-cr-00164-EGS Document 30 Filed 07/16/20 Page 4 of 16



concurrent terms of 15 years imprisonment and 5 years of

supervised release in both cases.” Def.’s Mot., ECF No. 77 at 2.

      Judge Rosemary Collyer imposed the agreed upon sentence of

180 months confinement, 60 month supervised release, and

“recommended that Mr. Boykin be allowed to participate in the

500-hour drug treatment program (known as RDAP).” Id. at 3. “Mr.

Boykin did not appeal and has not filed any other collateral

challenges to his convictions or sentence.” Id. Thus far, Mr.

Boykin has “served approximately 68 months (5 years, 8 months)

of his 180-month (15-year) sentence in this case.” Gov’t’s

Opp’n, ECF No. 81 at 4.

II.   Legal Standard

      The First Step Act of 2018 (“First Step Act”), Pub. L. 115-

391, § 603, 132 Stat. 5194, 5238-5240 (2018), provides the Court

with the authority to modify the sentence of a defendant after

its imposition, upon a motion by the defendant. To be considered

for a sentence modification, the defendant must have either

fully exhausted all administrative rights to appeal the BOP’

failure to bring a motion for release on his behalf, or allowed

a lapse of 30 days from the time the BOP received his request,

whichever is earlier. See 18 U.S.C. § 3582(c)(1)(A). After

receiving a properly filed motion, the Court must first

determine whether there are “extraordinary and compelling

reasons [that] warrant . . . a reduction” in sentence and that


                                     4
        Case 1:15-cr-00164-EGS Document 30 Filed 07/16/20 Page 5 of 16



 “such a reduction is consistent with applicable policy

 statements issued by the Sentencing Commission.” Id. To be in

 line with the Sentencing Commission’s policy statement, beyond

 finding that there are “extraordinary and compelling reasons”

 that warrant a reduction, the Court must also find that the

 “defendant is not a danger to the safety of any other person or

 to the community.” See U.S.S.G. 1B1.13(2). Finally, if the Court

 finds that there are “extraordinary and compelling reasons” for

 a reduction and that the reduction aligns with the Sentencing

 Commission’s policy statement, then the Court must consider the

 factors set forth in 18 U.S.C. § 3553(a). Id.

III.   Analysis

         A. Mr. Boykin Exhausted His Administrative Remedies

       Although the parties agree that Mr. Boykin has exhausted

 his administrative remedies, see Def.’s Mot., ECF No. 77 at 21;

 see also Gov’t’s Opp’n, ECF No. 81 at 6, the Court will review

 the record even though administrative exhaustion is non-

 jurisdictional in this context. See United States v. Haney, No.

 19-CR-541 (JSR), 2020 WL 1821988, at *2 (S.D.N.Y. Apr. 13, 2020)

 (noting that the exhaustion requirement "simply delineates the

 process for a party to obtain judicial review, [and does] not

 refer[] to the adjudicatory capacity of courts.”). “Mr. Boykin

 requested compassionate release from his institution on April 2,

 and was denied on April 17.” Def.’s Mot., ECF No. 77 at 21. “He


                                      5
      Case 1:15-cr-00164-EGS Document 30 Filed 07/16/20 Page 6 of 16



appealed on or about April 25, 2020,” but did not receive a

response. Id. More than 30 days elapsed between BOP receiving

Mr. Boykin’s request and his filing for compassionate release.

Accordingly, the Court finds that Mr. Boykin has met his

exhaustion requirement. See 18 U.S.C. § 3582(c)(1)(A).

       B. Mr. Boykin Has Provided A Sufficient Extraordinary and
          Compelling Reason for Compassionate Release

    The Court must now determine whether Mr. Boykin has

provided sufficient “extraordinary and compelling reasons” that

would warrant a reduction in his sentence. See United States v.

Morris, No. 12-CR-154 (BAH), 2020 WL 2735651, at *2 (D.D.C. May

24, 2020)(citing § 3582(c)(1)(A)(i)). In its commentary, the

Sentencing Commission provides guidance on what circumstances

would amount to “extraordinary and compelling reasons,”

including, as most applicable here, that the “defendant is . . .

suffering from a serious physical or medical condition . . .

that substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional

facility and from which he or she is not expected to recover.”

U.S.S.G. 1B1.13 cmt. n.1(A)(ii).

    Mr. Boykin argues that his “personal history,

characteristics, and medical conditions make him particularly

vulnerable to Covid-19 and put him in grave danger in a prison

environment during this pandemic.” Def.’s Mot., ECF No. 77 at



                                    6
      Case 1:15-cr-00164-EGS Document 30 Filed 07/16/20 Page 7 of 16



22. First, Mr. Boykin notes that the “virus disproportionately

affects males and African Americans,” even though “the CDC does

not list gender as an at-risk condition.” Id. Mr. Boykin then

argues that the virus is specifically dangerous for him due to

his many underlying health conditions, including suffering from:

(1) severe obesity, noting that “[s]evere obesity increases the

risk of a serious breathing problem called acute respiratory

distress syndrome (‘ARDS’), which is a major complication of

COVID-19,” id. at 24; (2) asthma, which the “CDC makes clear

that ‘[p]eople with moderate to severe asthma may be at higher

risk of getting very sick from COVID-19 [because] COVID-19 can

affect [the] respiratory tract,’” id. at 25; (3) obstructive

sleep apnea, noting that a French study “found that

‘[o]bstructive sleep apnea []raised the risk of early death in

these patients,’” id. at 25-26 (citing a New York Times

article); (4) hypertension, contending that “[p]eople with high

blood pressure ‘are among those who are at heightened risk for

more severe complications should they contract Covid-19,’” id.

at 26; (5) diabetes-though he notes that he is only prediabetic-

because “‘[d]iabetes and high glucose levels are associated with

increased complications, respiratory failure and mortality in

hospitalized patients with COVID-19,’” id. at 27; and (6)

depression and Post Traumatic Stress Disorder, contending that

“‘[i]ndividuals suffering from serious mental illness can have


                                    7
      Case 1:15-cr-00164-EGS Document 30 Filed 07/16/20 Page 8 of 16



compromised immunity and are at risk of severe illness and death

during the coronavirus pandemic.’” Id. at 28. Finally, Mr.

Boykin avers that “[t]he high infection rate of Covid-19 and

high mortality rate for those with pre-existing conditions,

coupled with the proven inability of the BOP to address a surge

in cases, makes clear that these are just the kind of

extraordinary and compelling circumstances that warrant a

sentence reduction in this case.” Id. at 30.

    In opposition, the Government contends that even with Mr.

Boykin’s health conditions, “but for the COVID-19 pandemic, [he]

would not present any viable basis for compassionate release

under 18 U.S.C. § 3582(c)(1)(A).” Gov’t’s Opp’n, ECF No. 81 at

12. But in noting that Mr. Boykin’s “medical records show that

he suffers from severe obesity,” the Government acknowledges

that “[the CDC has identified severe obesity . . . as elevating

the risk of becoming seriously ill from COVID-19.” Id. at 13. In

making its acknowledgement, the Government agrees that Mr.

Boykin’s condition presents “a serious physical or medical

condition . . . that substantially diminishes [his]

ability . . . to provide self-care within the environment of a

correctional facility,” which is in line with the “extraordinary

and compelling circumstances” guidance from the Sentencing

Commission. Id. As such, the Government concedes that Mr. Boykin




                                    8
      Case 1:15-cr-00164-EGS Document 30 Filed 07/16/20 Page 9 of 16



has “satisfied [the ‘extraordinary and compelling’ reason]

requirement based upon his diagnosed severe obesity.” Id.

    In view of Mr. Boykin’s medical history, and the

Government’s agreement that Mr. Boykin’s severe obesity

diagnosis falls within the guidance from the Sentencing

Commission, the Court is persuaded that Mr. Boykin has provided

a sufficient “extraordinary and compelling reason” that would

warrant a reduction in his sentence. See U.S.S.G. 1B1.13 cmt.

n.1(A)(ii).

       C. Mr. Boykin Does Not Present a Danger to His Community

    As the Court has found that Mr. Boykin has presented an

extraordinary and compelling reason for a reduction in his

sentence, to ensure the reduction is consistent with the

Sentencing Commission’s policy statement, the Court must now

determine whether he presents a danger to the community. See

Morris, 2020 WL 2735651, at *2 (citing U.S.S.G. 1B1.13(2)).

    Mr. Boykin argues that his “offense, while a serious one

for which he is deeply remorseful, was not a violent offense,

and there is no violence alleged in his past.” Def.’s Mot., ECF

No. 77 at 30. He further argues that “any limited risk can be

mitigated by supervision.” Id. at 34 (internal brackets and

citation omitted). Mr. Boykin indicates that upon his release,

he would “live with his father and step-mother in their 6-

bedroom home in Northwest Washington, D.C.” Id. at 35. “Mr.


                                    9
     Case 1:15-cr-00164-EGS Document 30 Filed 07/16/20 Page 10 of 16



Boykin [would] have his own room and ample space to self-isolate

. . . .” Id. Though the Government agrees that Mr. Boykin has

met his “extraordinary and compelling reason” requirement, the

Government argues that he is not entitled to a reduction in his

sentence because he “failed to demonstrate that he does not pose

a danger to public safety and that the § 3553(a) sentencing

factors weigh in favor of release.” Gov’t’s Opp’n, ECF No. 81 at

14. Specifically, the Government contends that “the nature of

the instant offense here weighs against [Mr. Boykin’s] release”

since it involved not only the distribution of illegal

narcotics, but also the illegal possession of a firearm. See id.

In addition, the Government argues that Mr. Boykin’s criminal

history-“convictions for attempted burglary of a dwelling,

possession of cocaine, distribution of cocaine, attempted

possession of cocaine, and possession with intent to distribute

heroin”-also weigh against release. Id. Finally, the Government

notes that Mr. Boykin “was still on probation for his most

recent conviction (possession with intent to distribute heroin)

when he committed the drug distribution and firearm offenses in

the instant case.” Id. at 14-15. In response, Mr. Boykin notes

that during his sentencing hearing, Judge Collyer noted that

“‘when he’s not addicted [he] has respect for [the] law.’”

Def.’s Reply, ECF No. 83 at 12; see also Sent’g Tr., ECF No. 82

at 35. He then reiterates that “any risk to public safety can be


                                   10
     Case 1:15-cr-00164-EGS Document 30 Filed 07/16/20 Page 11 of 16



addressed through the length and conditions of his supervised

release.” Def.’s Reply, ECF No. 83 at 10.

    In determining whether Mr. Boykin is a danger to the

community, the Court considers 18 U.S.C. § 3142(g) Factors. See

U.S.S.G. 1B1.13(2). Examining the first § 3142(g) factor-the

nature and circumstances of the offense charged-the Court finds

that it tilts in favor of release. Based on the Factual Proffer,

which Mr. Boykin agreed to, the offense involved the

distribution of drugs and the possession of a firearm. See

Factual Proffer, ECF No. 62 at 2-8. Though very serious, the

offense is nonviolent and, in this instance, does not raise a

direct threat to the community.

    Section 3142(g)’s third factor-history and characteristics

of the defendant-also weigh against continued confinement.

Though Mr. Boykin has a lengthy criminal history, ” see Gov’t’s

Opp’n, ECF No. 81 at 14; see also FPSR, ECF No. 67 at 15-19,

none of his previous convictions, nor the current offense

include acts of violence. In addition, the record indicates that

Mr. Boykin has several children, who lived with him and whom he

supported prior to his arrest. See PSR, ECF No. 67 at 23. The

Court also observes that Mr. Boykin has many health conditions,

see id. at 23-24 (noting that Mr. Boykin had “suffered from

asthma throughout his life,” been “diagnosed with hypertension”

prior to his 2013 conviction, and been diagnosed with PTSD in


                                   11
     Case 1:15-cr-00164-EGS Document 30 Filed 07/16/20 Page 12 of 16



2009 or 2010), that make the pandemic very dangerous for him and

heightens his need to practice proper social distancing. In this

instance, Mr. Boykin’s health concerns outweigh his criminal

history. Accordingly, the Court finds that Mr. Boykin does not

present a danger to his community. Cf. United States v. Powell,

No. 05-cr-61 (ESH), ECF No. 78, at *4 (D.D.C. June 18, 2020)

(ordering the release of a 41-year-old defendant, convicted of

drug and firearm charges, due to the defendant’s “degenerative

peripheral nerve disorder, Charcot-Marie-Tooth (‘CMT’) disease,

. . . history of mental illness, his age, race, and gender”).

       D. The § 3553(a) Factors Support a Reduction in Sentence

     Finally, after finding that Mr. Boykin has provided an

extraordinary and compelling reason for a reduction and that he

would not pose a danger to the community if he were to receive a

reduction, consistent with the Sentencing Commission’s

statement, the Court must now reevaluate his sentence under the

applicable § 3553(a) factors. See Morris, 2020 WL 2735651, at *2

(citing § 3582(c)).

     Stating that his was a nonviolent offense, Mr. Boykin

argues that his current 15-year sentence was “predicated on a

career offender designation that overstated the seriousness of

his criminal history.” Def.’s Mot., ECF No. 77 at 30. Mr. Boykin

then notes that the “United States Sentencing Commission has

itself recommended that the career offender provision focus on


                                   12
     Case 1:15-cr-00164-EGS Document 30 Filed 07/16/20 Page 13 of 16



those with at least one violent crime and not apply to those

with drug-only offenses.” Id. In addition, Mr. Boykin contends

that a lesser sentence is supported by his rehabilitation, as

shown by his use of writing as a form of therapy and his

completing a novel while in prison. See id. at 31. In opposing a

sentence reduction, the Government notes that Mr. Boykin has

served less than half of his 15-year sentence, only completed 10

courses while incarcerated, and that he has previously failed to

comply with supervision conditions. See Gov’t’s Opp’n, ECF No.

81 at 14-15. In reply, Mr. Boykin contends that his 15-year

sentence was “negotiated in light of a possible life sentence

that a change in law has now taken off the table.” Def.’s Reply,

ECF No. 83 at 1.

    At Mr. Boykin’s sentencing, the court could not have known

that in just a few years, the nation would experience a pandemic

that would put someone with Mr. Boykin’s health conditions at

great risk. This risk is clearly a “greater than necessary”

punishment, especially considering that none of Mr. Boykin’s

crimes include violent acts. See 18 U.S.C. § 3553(a).

Additionally, Mr. Boykin has continued his writing as well as

taken several courses during his time in prison, which provided

him with needed educational training. Id. at § 3553(a)(2)(D);

see also Pepper v. United States, 562 U.S. 476 (2011)(holding

that a court may consider post-offense conduct, either positive


                                   13
     Case 1:15-cr-00164-EGS Document 30 Filed 07/16/20 Page 14 of 16



or negative, in assessing whether to adjust a previously imposed

sentence). Though the Government notes that Mr. Boykin would

still have been facing “statutory mandatory minimum sentences of

10 years” without the career offender enhancement, see Gov’t’s

Opp’n, ECF No. 81 at 15, the Government misses the main point,

which is that had Mr. Boykin been facing sentencing today, the

negotiations would have been materially altered if a “life

sentence” were not on the table. Under the law, as it now

stands, and in view of the current pandemic as well as Mr.

Boykin’s health conditions, the Court finds that the defendant’s

sentence is greater than necessary. See United States v. Smith,

No. 14-cr-189 (TSC), ECF No. 76, at *4 (D.D.C. May 14, 2020)

(“[C]ourts have held, noted, and implied that a change in law

[can] affect[] the fairness of the sentence. . . .”).

     Other courts in this district have evaluated other

defendants with extensive criminal backgrounds and have come to

a similar result. In United States v. Hammond, the court found

in favor of a cancer-stricken defendant, with a lengthy criminal

background, who was serving a sentence for unlawful possession

of a firearm by a convicted felon and armed robbery with a

firearm). 2020 WL 1891980, at *1. In United States v. Curtis, the

court ordered the release of a wheelchair-bound defendant, who

was serving a life sentence, for numerous federal offenses

arising out of a sex-trafficking operation involving minors.


                                   14
      Case 1:15-cr-00164-EGS Document 30 Filed 07/16/20 Page 15 of 16



No.03-CR-533 (BAH), 2020 WL 1935543, at *1 (D.D.C. Apr. 22,

2020).

      Upon consideration of the factors set forth in 18 U.S.C. §

3553(a) and Mr. Boykin’s post-sentencing rehabilitation, the

Court will exercise its authority under the First Step Act to

impose a reduced sentence of “time-served,” which is sufficient

and not longer than necessary to achieve the goals of

sentencing.

IV.   CONCLUSION

      For the reasons stated above, Mr. Boykin’s Emergency Motion

for Compassionate Release, ECF No. 77, is GRANTED.2

Accordingly, it is hereby

      ORDERED that the defendant is RESENTENCED with the original

sentence of 180 months of imprisonment reduced to TIME SERVED;

and it is further

      ORDERED that, as a condition of supervised release, the

defendant must contact the Probation Office by telephone within

72 hours of his release; and it is further

      ORDERED that, as a condition of his supervised release, for

the duration of a 12-month period, the defendant will be

restricted to his residence at all times except for medical


2 The Court declines to impose a “a 14-day quarantine period and
medical clearance” prerequisite for Mr. Boykin’s release as the
Government has requested. See Gov’t’s Opp’n, ECF No. 81 at 17
n.10.


                                    15
     Case 1:15-cr-00164-EGS Document 30 Filed 07/16/20 Page 16 of 16



necessities and court appearances or other activities

specifically approved by the Court or the Probation Office.

    ORDERED that all other provisions of the sentence imposed

on January 29, 2016, remain in effect.



    SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          July 16, 2020




                                   16
